DOUGLASS E. HOWARD, JR., Petitioner
v.
LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE UNDER THE POOLING AND SERVICE AGREEMENT DATED AS OF APRIL 1, 2002 AMONG ASSET-BACKED FUNDING CORPORATION, LITTON LOAN SERVICING LP AND LASALLE BANK NATIONAL ASSOCIATION, ABCF ASSET-BACKED CERTIFICATES, SERIES 2002-SB1, Respondents
No. 42 MAL 2008.
Supreme Court of Pennsylvania, Middle District.
June 25, 2008.

ORDER
PER CURIAM.
AND NOW, this 25th day of June, 2008, the Petition to File a Response to the Brief in Opposition and the Petition for Allowance of Appeal are hereby DENIED.